Exhibit 10-dd

EXECUTION VERSION



MASTER TERMS AND CONDITIONS FOR FORWARD EQUITY ACQUISITION
TRANSACTIONS BETWEEN CITIBANK, N.A. AND BAUSCH & LOMB INCORPORATED

The purpose of this Master Terms and Conditions for Forward Equity Acquisition
Transactions (the "Master Confirmation"), dated as of November 22, 2000, is to
set forth certain terms and conditions for forward equity acquisition
transactions that Bausch & Lomb Incorporated ("Counterparty") will enter into
with Citibank, N.A. ("Citibank"). Each such transaction (a "Transaction")
entered into between Citibank and Counterparty that is to be subject to this
Master Confirmation shall be evidenced by a written confirmation substantially
in the form of Exhibit A hereto, with such modifications thereto as to which
Counterparty and Citibank mutually agree (a "Confirmation"). This Master
Confirmation and each Confirmation together constitute a "Confirmation" as
referred to in the Agreement specified below.

1.

The definitions and provisions contained in the 1996 ISDA Equity Derivatives
Definitions (the "Definitions") as published by the International Swaps and
Derivatives Association, Inc. are incorporated into this Master Confirmation. In
the event of any inconsistency between those definitions and provisions and this
Master Confirmation, this Master Confirmation will govern. In the event of any
inconsistency between the definitions and provisions of the Definitions and this
Master Confirmation, on the one hand, and a Confirmation, on the other hand, the
Confirmation will govern. With respect to a Transaction, capitalized terms used
herein that are not otherwise defined shall have the meaning assigned to them in
the Confirmation relating to such Transaction.

2.

This Master Confirmation supplements, forms a part of, and is subject to, the
Interest Rate and Currency Exchange Agreement dated as of May 1, 1989 (the
"Agreement") between you and us, as amended from time to time. All provisions
contained in the Agreement shall govern this Master Confirmation except as
expressly modified below. For the purposes of the Agreement, references to
"Transaction" herein shall be deemed to be "Swap Transaction".

3.

Each Transaction to which a Confirmation relates is a forward equity acquisition
transaction, the terms of which include:

4.

General Definitions

Business Day:

means a day (other than a Saturday or a Sunday) on which commercial banks
generally are open for business in New York City.

Carrying Rate:

means on any day with respect to any Tranche Amount (i) until but not including
the Initial Reset Date specified in the applicable Confirmation, the Tranche
Initial Funding Rate for that Tranche Amount plus the Carrying Spread specified
in the applicable Confirmation and (ii) during each period thereafter, LIBOR
determined as of the beginning of such period plus the Carrying Spread specified
in the applicable Confirmation.

Closing Price:

means, with respect to a Trading Day, the closing price per Common Share on the
Principal Market on such day as reported by Bloomberg L.P. ("Bloomberg") or (A)
if such price is not reported by Bloomberg, then as reported by such other
recognized source selected by Citibank on the relevant day or (B) if the Common
Shares cease to be listed on a national securities exchange or included in a
quotation system, then the price as determined by Citibank in a commercially
reasonable manner.

Common Shares:

means shares of Counterparty's common stock, par value $0.40 per share.

Designated Citibank Affiliate:

means one or more affiliates of Citibank, wholly-owned, directly or indirectly,
by Citigroup (or any successor thereto) (or to the extent that Citibank does not
designate such an affiliate as permitted under paragraph 9(j) (" Transfer"),
Designated Citibank Affiliate means Citibank).

LIBOR:

means the rate per annum for U.S. dollar LIBOR (determined on the basis of the
actual number of days elapsed over a 360-day year) for the appropriate reference
period, as determined by Citibank, appearing (except as provided in the
following sentence) on Telerate Page 3750 or any replacement of that page, two
London business days prior to the start of a relevant period, provided that if
the rate cannot be so determined, it shall be determined as if
USD-LIBOR-Reference Banks (as defined in the 1991 ISDA Definitions (and
supplemented by the 1998 Supplement) as published by ISDA) had been specified
for purposes of determining the rate. If the relevant period is one week or
less, the reference period shall be one week, and the rate shall be as specified
on Reuters Screen LIBO Page. LIBOR shall otherwise be determined by linear
interpolation if the relevant period does not correspond exactly to a period for
which rates appear on Telerate Page 3750 or its replacement. Except for the
period ending on the Maturity Date or unless the parties otherwise agree, the
relevant period for determining LIBOR shall be three months.

Principal Market:

means New York Stock Exchange or the principal national securities exchange or
quotation system on which the Common Shares may be listed or otherwise included
in the future should they cease to be quoted on such exchange or quotation
system. All references to closing prices for the Common Shares shall be to such
prices on the Principal Market, except in the case of sales on a private
placement basis pursuant to paragraph 6(f) ("Registration Failure").

Share Cap:

means, as of any date of determination with respect to a Transaction, the
Initial Cap for such Transaction specified in the applicable Confirmation minus
the net number of shares of the Shares delivered by Counterparty to the
Designated Citibank Affiliate in respect of such Transaction on or prior to such
date plus the net number of shares of the Shares delivered by the Designated
Citibank Affiliate to Counterparty in respect of such Transaction on or prior to
such date minus the portion of such Share Cap allocated on or prior to such date
to other Transactions between the parties pursuant to the following proviso or a
similar provision in other transactions (in each case subject to adjustment
pursuant to paragraph 8(c) ("Adjustment Events")); provided, however, that
Citibank may, in connection with a Transaction for which the Share Cap is
insufficient to permit complete settlement of such Transaction, allocate
additional Common Shares to the Share Cap for such Transaction from (i) the then
applicable Share Caps of one or more other outstanding Transactions hereunder
and (ii) the then applicable Share Caps (however described), if any, of all
other outstanding transactions (including, without limitation, options) relating
to Common Shares entered into between Counterparty and Citibank on or prior to
the date of such allocation, notwithstanding anything to the contrary in such
other transactions, in the case of both (i) and (ii) as determined by Citibank
in its discretion.

Trading Day:

means a day on which the Principal Market is open for trading.

5.

Initiation of a Transaction; Increasing Transaction Amount; Fees:

(a)

Initiation of a Transaction

. From time to time, Citibank may (but shall not be obligated to) agree to
initiate a Transaction at Counterparty's request. Counterparty shall specify in
its request for a new Transaction a proposed Trade Date, Initial Reset Date and
Maturity Date for such Transaction. As promptly as practicable following the
agreement to initiate a new Transaction, Citibank shall send Counterparty a
Confirmation which shall include the Trade Date, Initial Reset Date, Notice
Date, Optional Unwind Date, Maturity Date, Carrying Spread, Tranche Fee Rate,
Structuring Fee Amount and Initial Cap to which the parties have agreed.
Counterparty shall promptly either (i) sign such Confirmation indicating
agreement thereto and return it to Citibank or (ii) notify Citibank of any
disagreement with respect to the Confirmation.

(b)

Increasing Transaction Amount

. Except as hereinafter provided, on any Trading Day (including the Trade Date)
prior to the Initial Reset Date specified in the applicable Confirmation,
Counterparty and Citibank may agree to increase the number of shares of the
Common Shares under such Transaction. As used herein, "Tranche Date" means, with
respect to a Transaction, each Trading Day (including, if applicable, the Trade
Date) on which Common Shares are added to such Transaction in accordance with
this paragraph (b) and "Tranche Amount" means, for each Tranche Date, the number
of shares of the Shares added to such Transaction on such date multiplied by the
Tranche Price Per Share (as defined below) for such date. Citibank agrees that
it will not unreasonably reject any request by Counterparty for a Tranche
Amount, provided that (i) at any time, the sum of the Outstanding Aggregate
Amounts (as defined below) for all Transactions and the Other Transaction
Amounts for all Other Equity Transactions shall not exceed $80 million, (ii) at
any time, the sum of the aggregate numbers of Common Shares specified or to be
specified on Schedule A for all Transactions and the number of shares of the
Shares underlying all Other Equity Transactions shall not exceed 2.0 million
(subject to adjustment pursuant to paragraph 8(c) ("Adjustment Events")), (iii)
Citibank may postpone a request in its absolute discretion for up to five
Trading Days and (iv) a Tranche Amount may not be accumulated for more than one
Transaction on a single day.

WHERE:

"Other Equity Transaction" means any outstanding put option purchased by
Citibank from Counterparty with respect to Common Shares.

"Other Transaction Amount" means, with respect to any Other Equity Transaction,
a dollar amount equal to the number of shares of the Shares underlying such
Other Equity Transaction multiplied by the strike price as defined therein.

(c)

Outstanding Aggregate Amount

. The term "Outstanding Aggregate Amount" means, in respect of a Transaction as
of any date of determination, a dollar amount equal to the sum of all original
Tranche Amounts for such Transaction minus the sum of the Daily Delivery Amounts
for each related Delivery Date (each as defined in paragraph 6) occurring prior
to such date.

(d)

Procedure for Updating Schedule A

. As promptly as practicable following any Tranche Date, Citibank and
Counterparty shall update Schedule A to the applicable Confirmation using the
following procedure. Citibank shall send Counterparty a revised Schedule A which
shall include the price per Common Share (the "Tranche Price Per Share")
determined on the Tranche Date and the rate to be used to calculate the funding
cost to the Initial Reset Date specified in the applicable Confirmation (the
"Tranche Initial Funding Rate") to which the parties have agreed for the related
Tranche Amount. The Tranche Price Per Share shall include an amount equal to the
Tranche Fee Rate specified in the applicable Confirmation. Counterparty shall
promptly either (i) sign such revised Schedule A indicating agreement to
Citibank's revisions thereof and return it to Citibank or (ii) notify Citibank
of any disagreement with respect to Citibank's revisions to Schedule A.

(e)

Fees

. By the third Trading Day following the Trade Date for a Transaction,
Counterparty shall pay to Citibank a fee equal to the Structuring Fee Amount, if
any, specified in the applicable Confirmation.

(f)

Suspension of Transactions

. Notwithstanding anything to the contrary set forth in this paragraph 5, the
obligation of Citibank to accumulate additional Tranche Amounts shall be
suspended on any date when (i) a Share Price Event, Credit Event, Registration
Event or Partial Termination Event (each as defined in paragraphs 7 or 10) has
occurred on or before such date or would occur as a result of such accumulation
or (ii) an Event of Default, Potential Event of Default or Termination Event
with this Transaction as an Affected Transaction has occurred and is continuing
or would occur as a result of such accumulation.

6

Unwind Period Settlement Obligations

:

(a)

Counterparty Unwind Period Settlement Option

. Counterparty shall be entitled to elect by timely written notice to Citibank
whether settlement of the parties' respective obligations for a particular
Unwind Period shall be by (i) "Full Physical Settlement," (ii) "Net Share
Settlement" or (iii) "Net Cash Settlement" (or if Counterparty fails to so
elect, it shall be deemed to have elected Full Physical Settlement). If
Counterparty elects Full Physical Settlement, Counterparty shall notify Citibank
of such election not less than five Trading Days prior to the commencement of
the relevant Unwind Period, unless Citibank agrees to a shorter notice period.
If Counterparty elects Net Share Settlement or Net Cash Settlement, Counterparty
shall notify Citibank of such election not less than twenty Trading Days prior
to the commencement of the relevant Unwind Period. The methods for determining
the beginning and length of the "Unwind Period" for a "Maturity Termination" as
well as for a "Share Price Event," a "Credit Event," an "Optional Unwind" and a
"Partial Termination Event" are set forth in paragraph 7.

(b)

Full Physical Settlement

. If Counterparty elects or is deemed to have elected Full Physical Settlement
with respect to an Unwind Period, on each Delivery Date in such Unwind Period,
the Designated Citibank Affiliate shall deliver to Counterparty a number of
shares of the Shares equal to the Citibank Share Amount for such Delivery Date
against payment by Counterparty to the Designated Citibank Affiliate of cash
equal to the Forward Amount for such Delivery Date.

(c)

Net Share Settlement

. If Counterparty elects Net Share Settlement with respect to an Unwind Period,
on each Delivery Date in such Unwind Period, (i) the Designated Citibank
Affiliate shall deliver to Counterparty a number of shares of the Shares equal
to the Citibank Share Amount for such Delivery Date against payment by
Counterparty to the Designated Citibank Affiliate of cash equal to the Forward
Amount for such Delivery Date and (ii) Counterparty shall deliver to the
Designated Citibank Affiliate a number of shares of the Shares equal to the
Forward Amount for such Delivery Date divided by the Determination Price for
such Delivery Date (the "Counterparty Share Amount") against payment by the
Designated Citibank Affiliate to Counterparty of cash equal to the Forward
Amount for such Delivery Date (the Citibank Share Amount minus the Counterparty
Share Amount is referred to herein as the "Net Share Amount"); provided,
however, that in no event shall Counterparty be required to deliver to the
Designated Citibank Affiliate a net number of shares of the Shares pursuant to
this provision that exceeds the then applicable Share Cap; and provided,
further, that Counterparty may not elect Net Share Settlement if Counterparty is
in breach or violation of the provisions of paragraph 10(c) ("Securities Laws
and Registration - Registration Statement").

(d)

Net Cash Settlement

. If Counterparty elects Net Cash Settlement with respect to an Unwind Period
and subject to Section 6(f) ("Registration Failure"), on each Delivery Date in
such Unwind Period, (i) if the Net Share Amount is positive, the Designated
Citibank Affiliate shall pay to Counterparty an amount equal to the Net Share
Amount multiplied by the Determination Price for such Delivery Date and (ii) if
the Net Share Amount is negative, Counterparty shall pay to the Designated
Citibank Affiliate an amount equal to the absolute value of the Net Share Amount
multiplied by the Determination Price for such Delivery Date; provided that
Counterparty may not elect Net Cash Settlement unless Counterparty has been able
to complete the actions contemplated in paragraph 10(c) ("Securities Laws and
Registration - Registration Statement") and paragraph 10(e) ("Securities Laws
and Registration - Due Diligence") (without regard to whether any non-compliance
was within the control of Counterparty) and the representations contained in
paragraph 10(d) ("Securities Laws and Registration - Representations") are
correct and not misleading in any material respect.

WHERE:

"Citibank Share Amount" means, for any Delivery Date, the Daily Delivery Amount
for such Delivery Date divided by the weighted average of the Tranche Prices Per
Share for each Tranche Amount included in such Daily Delivery Amount.

"Daily Delivery Amount" means, for any Delivery Date, the portion of the
Outstanding Aggregate Amount subject to the related Unwind Period divided by the
number of Unwind Period Days for such Unwind Period (each determined in
accordance with paragraph 7). Tranche Amounts shall be allocated to the Daily
Delivery Amount for any Delivery Date as reasonably determined by Citibank.

"Forward Amount" means, for any Delivery Date, a dollar amount equal to (i) the
Daily Delivery Amount for such Delivery Date plus (ii) Carrying Costs for such
Delivery Date minus (iii) Actual Dividends for such Daily Delivery Amount
(subject to provisions of Section 7(b) ("Optional Unwind")).

"Delivery Date" means, in respect of each Unwind Period Day, the third Trading
Day after such Unwind Period Day.

"Unwind Period Day" means each Trading Day in an Unwind Period.

"Carrying Costs" means, for any Delivery Date and subject to paragraph 9(g)
("Funding Cost Adjustment"), an amount equal to interest on the Daily Delivery
Amount for such Delivery Date at the applicable Carrying Rate, compounded
periodically each time LIBOR is reset on an actual/360 basis, for the period
from and including the third Trading Day after the Tranche Date for each Tranche
Amount included in such Daily Delivery Amount to but excluding such Delivery
Date.

"Actual Dividends" means, for any Delivery Date, the amount of all dividends
(other than dividends resulting in an adjustment pursuant to paragraph 8(c)
("Adjustment Events") or transferred to Counterparty pursuant to paragraph 9(h)
("Certain Dividends")) paid before the day on which the Unwind Period commences
to which a holder of a number of shares of the Shares equal to the (i)
applicable Daily Delivery Amount (or portion thereof) outstanding on the
applicable ex-dividend date divided by (ii) the weighted average of the Tranche
Prices Per Share for each Tranche Amount included in such Daily Delivery Amount
(or portion thereof) would be entitled. Actual Dividends also include the
interest on such dividends calculated at a LIBOR flat rate.

"Determination Price" means, (i) for any Delivery Date where Counterparty has
elected Net Cash Settlement, the Closing Price (net of brokerage costs), and
(ii) for any Delivery Date where Counterparty has elected Net Share Settlement,
the weighted average price at which Citibank or the Designated Citibank
Affiliate sells Common Shares (net of brokerage costs) on the relevant Unwind
Period Day of a value equal to the Forward Amount for such Delivery Date. To the
extent Citibank or the Designated Citibank Affiliate does not sell Common Shares
of such value, the Closing Price shall be used in the calculation of the
weighted average price for that remaining value.

(e)

 Final Dividend Amount. In connection with each Unwind Period, Citibank shall
transfer to Counterparty, promptly after the related dividend payment date and
in the same form in which the dividend was made, the amount of all dividends
(other than dividends resulting in an adjustment pursuant to paragraph 8(c)
("Adjustment Events")) with an ex-dividend date on or before the last Trading
Day in such Unwind Period and a dividend payment date on or after the first
Trading Day in such Unwind Period to which a holder of a number of shares of the
Shares equal to the Remaining Share Amount on the applicable ex-dividend date
would be entitled.

WHERE:

"Remaining Share Amount" means, for any ex-dividend date, (i) the portion of the
Outstanding Aggregate Amount that is the subject of the Unwind Period
(determined in accordance with paragraph 7) outstanding on such ex-dividend date
divided by the weighted average of the Tranche Prices Per Share for each Tranche
Amount included in such portion of the Outstanding Aggregate Amount minus (ii)
the Citibank Share Amount for each Delivery Date with a related Unwind Period
Day occurring on or before such ex-dividend date.

(f)

Registration Failure

. If Counterparty is for any reason unable to have an effective Registration
Statement and Prospectus available for use by Citibank on a Trading Day during
an Unwind Period as contemplated in paragraph 10(c) ("Securities Laws and
Registration-Registration Statement") or complete the other actions contemplated
in paragraph 10(c) and paragraph 10(e) ("Securities Laws and Registration-Due
Diligence") (in either case determined without regard to whether the cause is
not within the control of Counterparty) or Counterparty's representations
contained in paragraph 10(d) ("Securities Laws and
Registration-Representations") are incorrect or misleading in any material
respect,



(i)

Counterparty shall immediately notify Citibank thereof;

(ii)

(A) Citibank shall be entitled to cease selling shares of the Shares pursuant to
the Registration Statement; and (B) if the Registration Statement is not
effective on such date or a stop order suspending the effectiveness of the
Registration Statement has been issued or proceedings for that purpose have been
instituted or threatened, or if the representations and warranties contained in
paragraph 10(d) ("Securities Laws and Registration-Representations") are not
true and correct or if the Registration Statement or Prospectus is otherwise
legally inappropriate for use by Citibank (or its Affiliates) under the Act in
the judgment of Counterparty or Citibank, and in any such case Counterparty or
Citibank so notifies the other party, Citibank shall cease selling shares of the
Shares pursuant to the Registration Statement; and

(iii)

if Citibank ceases selling Common Shares pursuant to the Registration Statement
pursuant to clause (ii), Counterparty shall promptly, at its election, in
connection with a Delivery Date, (A) effect Full Physical Settlement or (B) 
alternatively, but only with respect to an Unwind Period where the Seller
elected Net Share Settlement (unless otherwise agreed by Citibank), direct
Citibank and its Affiliates, in their discretion, (or absent any such election
by Counterparty, Citibank and its Affiliates shall be entitled) to sell Common
Shares used to hedge this Transaction or Common Shares received from
Counterparty hereunder (including pursuant to this clause (iii)) on a private
placement basis in compliance with the Securities Act of 1933, as amended (the
"Securities Act"), and the rules and regulations of the Securities and Exchange
Commission (the "SEC") promulgated thereunder (a "Private Sale"); provided that
if subclause (B) applies, Counterparty shall continue to be obligated to perform
its obligations under paragraph 10(e) ("Securities Laws and Registration-Due
Diligence") of this Master Confirmation. If Common Shares are so sold,
Counterparty shall (A) with respect to an Unwind Period where Counterparty
elected Net Cash Settlement, pay to Citibank an amount in US Dollars so that the
aggregate proceeds realized from such Private Sale (net of brokerage costs) (the
"Initial Sale Proceeds") plus such amount of cash is equal to the Forward Amount
for such Delivery Date or (B) with respect to an Unwind Period where
Counterparty elected Net Share Settlement (or as otherwise agreed by Citibank)
deliver to the Designated Citibank Affiliate, promptly upon request from
Citibank, the number of shares of the Shares Citibank reasonably determines,
based upon Citibank's anticipated sales of Common Shares on a private placement
basis, would be adequate to realize actual proceeds (net of brokerage costs)
equal to the Forward Amount for such Delivery Date less the Initial Sale
Proceeds, and Counterparty's obligation to deliver Common Shares under this
clause (iii) shall be a continuing one until Citibank or its Affiliates have
received actual proceeds (net of brokerage costs) equal to the Forward Amount
for such Delivery Date less the Initial Sale Proceeds; provided that in no event
shall Counterparty be required to deliver a number of shares of the Shares that
exceeds the then applicable Share Cap. In the case of subclause (B),
Counterparty will be deemed to have represented that each of its filings under
the Securities Act, the Securities Exchange Act of 1934, as amended (the
"Exchange Act") or other applicable securities laws that are required to be
filed on or prior to any sales hereunder have been filed and that, as of the
dates thereof there is and, as of each day on which Citibank or its affiliates
sell Common Shares pursuant to this clause (iii), as supplemented by any
information provided by Counterparty to Citibank, there will be no misstatement
of material fact or omission of a material fact necessary to make the
statements, therein, in light of the circumstances under which they were made,
not misleading. Citibank and its affiliates shall be entitled to disclose any
material non-public information regarding Counterparty in their possession to
prospective purchasers in such a private placement, provided that any such
purchaser agrees with Citibank to maintain such information on a confidential
basis.



 

 

7.

Unwind Periods:

(a)

Maturity Termination

. By the close of business in New York on the Notice Date specified in the
applicable Confirmation, Counterparty shall propose to Citibank a Trading Day on
which the Unwind Period ending on the Maturity Date specified in the applicable
Confirmation will commence, such that the length of such Unwind Period is from 1
to 40 consecutive Trading Days inclusive (a "Maturity Termination"). If Citibank
does not agree with Counterparty's proposal, the parties shall negotiate in good
faith and, in the event the parties cannot agree by the tenth Business Day after
the Notice Date, the Unwind Period shall commence on a Trading Day determined by
Citibank such that the expected number of Trading Days in the Unwind Period
ending on the Maturity Date shall be 20. An Unwind Period will commence on such
Trading Day with respect to the entire Outstanding Aggregate Amount.

(b)

Optional Unwind

. At any time, Counterparty (i) may notify Citibank of its desire to effect a
settlement with respect to any portion or all of the Outstanding Aggregate
Amount for any one or more Transactions having a Notice Date (as specified in
the applicable Confirmation) after the proposed Unwind Period commencement date
over such number of Trading Days, from 1 to 40 consecutive Trading Days
inclusive, as Counterparty may determine (an "Optional Unwind") and (ii) shall
include in such notice an irrevocable indication of its election pursuant to
paragraph 6(a) ("Counterparty Unwind Period Settlement Option"). Citibank shall
not unreasonably reject the proposed portion of such Outstanding Aggregate
Amount, Unwind Period length or commencement date of the Unwind Period relating
to such Optional Unwind; provided that unless Counterparty has elected Full
Physical Settlement pursuant to paragraph 6(a) ("Counterparty Unwind Period
Settlement Option"), the Unwind Period shall commence at least twenty Trading
Days after Counterparty gives notice of its desire to effect an Optional Unwind.
If any such term is not reasonably acceptable to Citibank, the parties shall
negotiate in good faith to modify the proposed term, provided that if the
parties cannot agree regarding the Unwind Period length, the number of Trading
Days in the Unwind Period shall be 20. Citibank shall allocate the portion of
the Outstanding Aggregate Amount that is to be the subject of the Unwind Period
to one or more Transactions having a Notice Date after the Unwind Period
commencement date as it determines appropriate. If the first Trading Day in the
Unwind Period is before the Optional Unwind Date, if any, specified in the
applicable Confirmation, Counterparty shall pay Citibank by the second Business
Day following such Trading Day an amount equal to the present value (calculated
by Citibank using a discount rate equal to LIBOR minus 0.125% per annum) of the
Carrying Spread that would have been earned on the portion of the Outstanding
Aggregate Amount subject to such Optional Unwind had it remained outstanding
through such date, or Counterparty may elect to increase the applicable Forward
Amount for the related Delivery Date by such amount.

(c)

Share Price Event

. A "Share Price Event" shall occur with respect to a Transaction if the Closing
Price on any Trading Day is equal to or less than the Share Price Trigger for
such Transaction (subject to adjustment pursuant to paragraph 8(c) ("Adjustment
Events")). Upon or after the occurrence of a Share Price Event, Citibank shall
be entitled to commence an Unwind Period with respect to the entire Outstanding
Aggregate Amount. Such Unwind Period shall commence on a Trading Day and end on
and include a Trading Day, each as designated by Citibank. At the option of
Citibank, any Unwind Period that had commenced prior to the start of the Unwind
Period for such Share Price Event and not terminated shall terminate on the
Trading Day prior to the start of the Unwind Period for such Share Price Event.

WHERE:

"Share Price Trigger" means, with respect to a Transaction as of any date of
determination, unless otherwise specified in the Confirmation for such
Transaction, the greater of $24 per share and 55% multiplied by the weighted
average of the Tranche Prices Per Share for each Tranche Amount for such
Transaction accumulated on or prior to such date.

(d)

Credit Event

. A "Credit Event" shall occur if Counterparty's unsecured and unsubordinated
long-term debt rating (not supported by third party credit enhancement), if any,
falls below BBB- by Standard & Poor's Ratings Services (including its
successors, "S&P"), or below Baa3 by Moody's Investors Service, Inc. (including
its successors, "Moody's") or if S&P and Moody's have ceased providing such
ratings. Upon the occurrence and continuation of a Credit Event, Citibank shall
be entitled to commence an Unwind Period with respect to the entire Outstanding
Aggregate Amount. Such Unwind Period shall commence on a Trading Day and end on
and include a Trading Day, each as designated by Citibank. At the option of
Citibank, any Unwind Period that had commenced prior to the start of the Unwind
Period for such Credit Event and not terminated shall terminate on the Trading
Day prior to the start of the Unwind Period for such Credit Event.

(e)

Partial Termination Event

. A "Partial Termination Event" shall occur if on any day the Transaction Equity
for such day exceeds 4.9% of the number of outstanding Common Shares on such day
determined on an aggregate basis for all outstanding Transactions. Upon or after
the occurrence of a Partial Termination Event, Citibank shall be entitled to
commence an Unwind Period with respect to a portion of the Outstanding Aggregate
Amount for all Transactions equal to the amount determined by Citibank so that
after completion of the Unwind Period related to the Partial Termination Event,
the Transaction Equity would not exceed 4.9% of the number of outstanding Common
Shares determined on an aggregate basis for all outstanding Transactions.
Citibank shall allocate the portion of such Outstanding Aggregate Amount that is
to be the subject of the Unwind Period to one or more Transactions as it
determines appropriate. Such Unwind Period shall commence on a Trading Day and
end on and include a Trading Day, each as designated by Citibank. At the option
of Citibank upon notice to Counterparty, an Unwind Period that has commenced
with respect to a Transaction shall terminate on the Trading Day prior to the
start of the Unwind Period for such Partial Termination Event.

WHERE:

"Transaction Equity" means, with respect to any day, a number of shares of the
Shares equal to the sum of (i) the Counterparty Share Amount for such day
(determined using the Closing Price for such day and assuming an Unwind Period
of one day) and (ii) the number of shares of the Shares held by Citibank or its
affiliates on such day to hedge other transactions with Counterparty as
counterparty.

(f)

Suspension of Unwind Period

. Counterparty may, by notice to Citibank by 8:30 a.m. New York time on any
Trading Day, suspend an Unwind Period for up to 20 days in the aggregate in
connection with an Optional Unwind or Maturity Termination, based on the advice
of counsel respecting applicable federal securities laws that such Unwind Period
should be suspended; provided that a suspension of an Unwind Period may not
exceed 5 days in the aggregate upon the occurrence of a Share Price Event or
Credit Event or Termination Event where Counterparty is the Affected Party or
Event of Default where Counterparty is the Defaulting Party. As promptly as
practicable after such suspension, Citibank will adjust any term of this
Transaction relating to an Unwind Period, Maturity Date or other Trading Day or
otherwise to the extent appropriate to effectuate the fundamental economic terms
of this Transaction.

(g)

Unwind Periods in Effect

. For purposes of "Optional Unwind" and "Maturity Termination," and unless
Citibank (in the case of "Share Price Event," "Credit Event" or "Partial
Termination Event") elects to terminate an Unwind Period in effect in accordance
with the last sentence of such paragraphs, any Daily Delivery Amount for which
an Unwind Period is in effect shall be deemed not outstanding for purposes of
determining the Outstanding Aggregate Amount to be subject to such an Unwind
Period.

8.

Disruptions and Adjustments:

(a)

Market Disruption Events

. If on any day that would otherwise be a Trading Day Citibank reasonably
determines that there has been a material suspension or material limitation of
trading in the Common Shares on the Principal Market, or that trading in
securities in general on the Principal Market has been materially suspended or
materially limited (a "Market Disruption Event"), then that day shall be deemed
not to be a Trading Day (in whole or in part), and the next Trading Day shall be
postponed to the first succeeding Trading Day on which, in Citibank's
determination, there is no Market Disruption Event. As promptly as practicable
after the occurrence of a Market Disruption Event, Citibank will adjust any term
of an affected Transaction relating to an Unwind Period, Maturity Date or other
Trading Day or otherwise to the extent appropriate to effectuate the fundamental
economic terms of such affected Transaction.

(b)

Disruption of Settlement

. If on any date there occurs an event beyond the control of the parties as a
result of which The Depository Trust Company or any successor depository cannot
effect a transfer of the Common Shares pursuant to this Transaction, the party
obligated to deliver the Common Shares shall use its reasonable best efforts to
cause the Common Shares to be delivered as promptly as practicable to the other
party in any commercially reasonable manner. Each party agrees that if delivery
of the Common Shares on any Delivery Date is subject to any restriction imposed
by a regulatory authority, the parties will negotiate in good faith a procedure
to effect settlement of such Common Shares in a manner that complies with any
relevant rules of such regulatory authority.

(c)

Adjustment Events

. In the event of (i) a subdivision, consolidation or reclassification of the
Common Shares into a different number or kind of shares of stock of
Counterparty, (ii) a dividend on the Common Shares paid in Common Shares, (iii)
a merger or other transaction whereby the outstanding Common Shares are
exchanged for another class of securities, or securities of another issuer, or
(iv) any other similar event (an "Adjustment Event"), then in each case,
Citibank shall make appropriate adjustments to the terms of an affected
Transaction, and/or amend the definition of Common Shares or Share Price Event,
such that the fundamental economic terms of such affected Transaction are
equivalent to those in effect immediately prior to the Adjustment Event.

9.

Miscellaneous:

(a)

Early Termination

. The parties agree that clause (b) of the definition of Settlement Amount shall
apply with respect to each Transaction as if a Market Quotation for each
Transaction could not be determined. The parties further agree that for purposes
of calculating Citibank's Loss under Section 6(d) and (e) of the Agreement in
connection with any Transaction under this Master Confirmation (each such
Transaction a "Specified Forward Transaction"), Citibank and its affiliates
shall dispose of any Common Shares used to hedge such Transactions over a period
consisting of (i) in the case of an Early Termination Date resulting from an
Event of Default, any number of Trading Days as Citibank may determine and (ii)
in the case of an Early Termination Date resulting from a Termination Event, any
number of Trading Days as Citibank may determine and to which Counterparty shall
not unreasonably object. If the Loss amount determined with respect to any
Specified Forward Transaction is an amount owing to Citibank (the "Citibank Loss
Amount"), Counterparty may elect to deliver a number of shares of the Shares to
Citibank in lieu of the Citibank Loss Amount, in accordance with the following
provisions:



(i)

the Citibank Loss Amount shall not be considered in determining any calculation,
payment or delivery relating to the parties' other Transactions under Section
6(e) of the Agreement;

(ii)

the Citibank Loss Amount will be deemed to include (to the extent permitted
under applicable law and to the extent not already included in calculating the
Citibank Loss Amount) interest thereon (before as well as after judgment) in USD
from (and including) the Early Termination Date to (but excluding) the date that
Citibank realizes actual net proceeds equal to such Citibank Loss Amount, or
portion thereof, at the applicable Carrying Rate. Such interest will be
calculated on the basis of daily compounding, the Fed Funds rate as quoted by
Bloomberg, L.P. and the actual number of days elapsed;

(iii)

Counterparty shall deliver promptly upon request the number of shares of the
Shares Citibank reasonably initially determines is adequate to realize actual
proceeds (net of brokerage costs) upon resale equal to the Citibank Loss Amount.
Citibank shall sell for cash such Common Shares and Counterparty shall be
obligated to deliver additional Common Shares to Citibank until Citibank or its
affiliates have realized actual cash proceeds (net of brokerage costs) equal to
the Citibank Loss Amount (including any additional amounts determined pursuant
to clause (ii) above) plus any additional amounts due; provided that in no event
shall Counterparty be required to deliver a number of shares of the Shares that
exceeds the then applicable Share Cap. Citibank and its affiliates shall be
entitled to the benefit of, and such sales shall be subject to, the relevant
provisions of the Master Confirmation applicable to the delivery and resale of
Common Shares, including but not limited to paragraphs 6(f), 9(d), 9(i), 10(a),
10(c), 10(d), 10(e), and 11 (to the extent applicable and which shall be deemed
to be modified to conform to the procedures set forth herein); provided that any
failure to perform by Counterparty shall not limit Citibank's right to effect a
sale of such Common Shares as provided hereunder; and

(iv)

notwithstanding the foregoing, Counterparty may satisfy its remaining
obligations hereunder with respect to Specified Forward Transactions in cash in
lieu of Common Shares at any time.



(b)

Set-Off and Netting

. The provisions in the Schedule to the Agreement titled "Set-Off" and "Netting"
shall not apply with respect to a Transaction and Citibank agrees not to set-off
or net amounts due from Counterparty with respect to a Transaction against
amounts due from Citibank to Counterparty under other obligations. Section 2(c)
of the Agreement as it applies to payments due with respect to the same
Transaction and Section 9(c) below shall remain in effect and is not subject to
the first sentence of this clause (b).

(c)

Netting of Obligations; Rounding

. The respective Common Share delivery and cash payment obligations on any day
of Counterparty, on the one hand, and Citibank and the Designated Citibank
Affiliate, on the other hand, whether under a single or multiple Transactions,
shall be netted. The net Common Shares delivery obligation of either party shall
be rounded down to the nearest number of whole shares, such that neither party
shall be required to deliver any fractional shares.

(d)

Agreement regarding Common Shares

. Each party agrees with the other that, in respect of any Common Shares
delivered to the other party, (i) in the case of Citibank, the Designated
Citibank Affiliate will, at the time of delivery, be the legal and beneficial
owner thereof, free of liens and other encumbrances (which does not include
transfer restrictions under securities laws and the terms hereof), and (ii) in
the case of Counterparty, such shares shall be, upon such delivery, duly and
validly authorized, issued and outstanding, fully paid and nonassessable, and
subject to no adverse claims of any other party other than transfer restrictions
under securities laws permitted under the terms hereof.

(e)

Default Expenses

. If a party defaults in the performance of any obligation required to be
settled by delivery, it will indemnify the other party on demand, in accordance
with the practice of the Principal Market for the Common Shares, for any
reasonable costs, losses or expenses (including the costs of borrowing Common
Shares, if applicable) resulting from such default. A certificate signed by the
deliveree setting out such costs, losses or expenses in reasonable detail shall
be conclusive evidence that they have been incurred, absent bad faith or
manifest error. Such additional amounts may, at Counterparty's option, be paid
in U.S. dollars or be satisfied by transfer of a number of shares of the Shares
having an equivalent value; provided, however, that Counterparty shall be
entitled to satisfy such obligation by transfer of Common Shares only if it
provides 20 days' notice of its intent to do so within 2 Business Days after
receipt of such certificate referred to above from Citibank and complies with
its obligations and makes the representations set forth in paragraph 10
("Securities Laws and Registration") as if such transfer were in connection with
Transfer Date to which Net Share Settlement or Net Cash Settlement applied for
purposes of paragraph 6(a) ("Counterparty Unwind Period Settlement Option");
provided, further, that in no event shall Counterparty be required to deliver a
number of shares of the Shares in excess of the then applicable Share Cap.

(f)

Amendment to Agreement.



(i)

Physical references to payment of amounts in Sections 2(a)(i), 5(a)(i),
5(b)(i)(1), 6(c)(ii), 6(e)(iv) and the definition of "Scheduled Payment Date" in
the Agreement shall be deemed amended to include reference to the delivery of
the Shares with respect to this Master Confirmation.

(ii)

The reference to payment obligation in the phrase, "preserving for such party
the economic equivalent of the payment obligation" in the definition of "Market
Quotation" in the Agreement shall be deemed amended to include reference to the
obligation to make delivery of the Shares with respect to this Master
Confirmation.

(iii)

For the purpose of this Master Confirmation, with respect to the definition of
"Unpaid Amounts" in the Agreement the following shall be inserted after the
phrase "and which remain unpaid as at such Early Termination Date":

 

"plus, for each obligation under Section 2(a)(i) which was (or would have been
but for Section 2(a)(iii), required to be settled by delivery to such party on
or prior to such Early Termination Date and which has not been so settled as at
such Early Termination Date, an amount equal to the fair market value of that
which was (or would have been) required to be delivered as of the originally
scheduled date or delivery, in each case".



(g )

Funding Cost Adjustment

. If for any reason the relevant interest period does not correspond with the
reference period used for purposes of calculating the Carrying Costs, Citibank
shall reasonably adjust the terms of this Transaction appropriately to reflect
any additional funding costs incurred, or any reduction in funding costs
received, by Citibank.

(h)

Certain Dividends

. Citibank shall transfer to Counterparty, promptly after the related dividend
payment date and in the same form in which the dividend was made, the amount of
all dividends (other than cash dividends and dividends resulting in an
adjustment pursuant to paragraph 8(c) ("Adjustment Events")) to which a holder
of a number of shares of the Shares equal to the Dividend Share Amount on the
applicable ex-dividend date would be entitled.

WHERE:

"Dividend Share Amount" means, for any ex-dividend date, a number of shares of
the Shares equal to (i) the portion of the Outstanding Aggregate Amount
outstanding on such ex-dividend date that is not, and has not been, the subject
of an Unwind Period (determined in accordance with paragraph 7) when such
dividend is paid divided by (ii) the weighted average of the Tranche Prices Per
Share for each Tranche Amount included in such portion of the Outstanding
Aggregate Amount.

(i)

Increased Costs

. If Citibank reasonably determines that from the Trade Date of the relevant
Transaction (i) due to either (x) the introduction of or any change in or in the
interpretation of any law or regulation or (y) the compliance with any guideline
or request from any central bank or other governmental authority (whether or not
having the force of law), there shall be any increase in the cost to Citibank or
its affiliates of engaging in this Transaction or related transactions, or (ii)
compliance with any law or regulation or any guideline or request from any
central bank or other governmental authority (whether or not having the force of
law) increases or would increase the amount of any capital required or expected
to be maintained by Citibank or any affiliate of Citibank as a direct or
indirect consequence of the affected Transaction ("Increased Costs"), then
Counterparty shall elect from time to time until the affected Transaction is no
longer outstanding (whether through Optional Unwind or otherwise), promptly upon
demand by Citibank, to either (i) promptly convey to Citibank additional amounts
sufficient to compensate Citibank for such Increased Costs as are incurred or
(ii) direct the Calculation Agent to adjust the Forward Amount to reflect such
Increased Costs. Additional amounts conveyed as incurred may, at Counterparty's
option, be paid in U.S. dollars or be satisfied by delivery of a number of
shares of the Shares having an equivalent value; provided, however, that
Counterparty shall be entitled to satisfy such obligation by delivery of Common
Shares only if it provides 20 days' notice of its intent to do so within 5
Business Days after receipt of such certificate of increased cost from Citibank
and complies with its obligations and makes the representations set forth in
paragraph 10 ("Securities Laws and Registration") (and, as applicable, paragraph
6(f) ("Registration Failure")) as if such delivery were in connection with a
Delivery Date to which Net Share Settlement applied for purposes of paragraph
6(a) ("Counterparty Unwind Period Settlement Option"); provided, further, that
in no event shall Counterparty be required to deliver a number of shares of the
Shares in excess of the then applicable Share Cap. A certificate as to the
amount of Increased Costs, submitted to Counterparty by Citibank, shall be
conclusive and binding for all purposes absent bad faith or manifest error.

(j)

Transfer

. Notwithstanding Sections 7 or 10(b) of the Agreement, Citibank shall assign
its rights and obligations hereunder to make or receive cash payments and
delivery of Common Shares to a Designated Citibank Affiliate to the extent
provided in this Master Confirmation; provided that Counterparty shall have
recourse to Citibank in the event of the failure by a Designated Citibank
Affiliate to perform any of such obligations hereunder. Notwithstanding the
foregoing, recourse to Citibank shall be limited to recoupment of Counterparty's
monetary damages and Counterparty hereby waives any right to seek specific
performance by Citibank of its obligations hereunder. Such failure after any
applicable grace period shall be an Additional Termination Event with this
Transaction as the sole Affected Transaction and Citibank as the sole Affected
Party.

(k)

Consent to Recording

. Each party (i) consents to the recording of the telephone conversations of
trading and marketing personnel of the parties and their affiliates in
connection with this Transaction and (ii) agrees to use commercially reasonable
efforts to obtain any necessary consent of, and give notice of such recording
to, such personnel of it and its affiliates.

(l)

Severability; Illegality

. If compliance by either party with any provision of this Transaction would be
unenforceable or illegal, (i) the parties shall negotiate in good faith to
resolve such unenforceability or illegality in a manner that preserves the
economic benefits of the transactions contemplated hereby and (ii) the other
provisions of this Transaction shall not be invalidated, but shall remain in
full force and effect.

(m)

Calculation Agent

. Citibank shall make all calculations, adjustments and determinations required
pursuant to this Transaction in good faith and in a commercially reasonable
manner.

(n)

Cash Payments

. All references herein to "USD", "dollars" or "$" are to U.S. dollars. All
amounts payable in cash shall be payable in dollars in immediately available
funds.

(o)

Waiver of Trial by Jury

. EACH OF COUNTERPARTY AND CITIBANK HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS)
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
TRANSACTION OR THE ACTIONS OF CITIBANK OR ITS AFFILIATES IN THE NEGOTIATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

(p)

Financial Statements

. Counterparty will provide to Citibank promptly upon request copies of its most
recent annual report containing audited or certified financial statements.

(q)

Delivery of Opinion

. On the date hereof, Counterparty will provide to Citibank an opinion of
counsel (which may be a senior lawyer employed by Counterparty or an affiliate
thereof) regarding this Master Confirmation and the Transactions contemplated
hereby in form and substance reasonably satisfactory to Citibank. Upon the
reasonable request of Citibank based upon material changes in the condition or
circumstances of the Counterparty or in applicable law, Counterparty will
provide to Citibank such an opinion in connection with a particular Transaction
on or prior to the Trade Date thereof.

(r)

Available Shares

. Counterparty agrees that while any Transaction is outstanding it shall cause
(i) the number of authorized Common Shares minus (ii) the number of outstanding
Common Shares minus (iii) the number of shares of the Shares reserved by
Counterparty for other purposes (other than in connection with Transactions
hereunder) minus (iv) without duplication of clause (iii), the aggregate maximum
number of shares of the Shares deliverable under warrants, options, swaps,
forwards, convertible or exchangeable securities or other similar transactions,
agreements or instruments issued by Counterparty or to which Counterparty is a
party as counterparty that provide for net share settlement or otherwise may
require the issuance of the Common Shares by Counterparty to exceed the sum of
the then outstanding Share Caps. The parties agree that a failure by
Counterparty to comply with the preceding sentence shall be an Event of Default
with respect to Counterparty without regard to any grace period that would
otherwise be applicable. Counterparty agrees to promptly notify Citibank if the
number of shares of the Shares determined pursuant to clauses (i) through (iv)
above is at any time less than the sum of the then outstanding Share Caps.

(s)

Status of Obligations

. The parties agree that in the event of a bankruptcy, insolvency or similar
proceeding with respect to Counterparty any claim of Citibank against
Counterparty with respect to any failure by Counterparty to make a payment or
deliver Shares in the amount or number required hereunder shall rank on a parity
with respect to priority of payment with claims of holders of Shares.

(t)

Confidentiality

. Citibank and Counterparty agree that (i) the Counterparty is not obligated to
us to keep confidential from any and all persons or otherwise limit the use of
any element of descriptions relating to tax aspects of the transaction and any
part of the structure necessary to understand those tax aspects, and (ii)
Citibank does not assert any claim of proprietary ownership in respect of such
descriptions contained herein of the use of any entities, plans or arrangements
to give rise to significant U.S. federal income tax benefits for the
Counterparty.

10.

Securities Laws and Registration:

(a)

Compliance with Securities Laws

.  Each party agrees that it will comply, in connection with this Transaction
and all related or contemporaneous sales, purchases, offers and dispositions of
Common Shares and securities linked to the Common Shares, with the applicable
provisions of the Securities Act, the Exchange Act, and the rules and
regulations thereunder, including, without limitation, Rules 10b-5 and 10b-18
("Rule 10b-18") and Regulation M (" Regulation M") under the Exchange Act,
provided that each party shall be entitled to rely conclusively on any
information communicated by the other party concerning such other party's market
activities. Without limiting the foregoing, the parties agree to coordinate (and
to cause their "affiliated purchasers" (as defined in Rule 10b-18 under the
Exchange Act) to coordinate) their purchases of Common Shares in order to comply
with Rule 10b-18 while the Transaction amount is being increased.

(b)

Triggers for Shelf Registration

. Unless Counterparty has (A) given notice of its desire to effect an Optional
Unwind with respect to the entire Outstanding Aggregate Amount for all
Transactions upon terms reasonably satisfactory to Citibank and (B) irrevocably
elected Full Physical Settlement pursuant to paragraph 6(a) ("Counterparty
Unwind Period Settlement Option"), Counterparty shall file the Registration
Statement referred to in paragraph (c) below within five days of the occurrence
of either (x) the Closing Price on any Trading Day being equal to or less than
the greater of $27 per share and 65% multiplied by the weighted average of the
Tranche Prices Per Share for each Tranche Amount for a Transaction hereunder
accumulated on or prior to such date (subject to adjustment pursuant to
paragraph 8(c) ("Adjustment Events")) or (y) Counterparty's unsecured and
unsubordinated long-term debt rating (not supported by third party credit
enhancement) falling below BBB- by S&P, or Baa3 by Moody's or the equivalent
rating by another nationally recognized statistical rating agency or in any case
being suspended or withdrawn (either occurrence, a "Registration Event"), and
thereafter all commercially reasonable efforts within its control to have the
Registration Statement declared effective as soon as possible and remain
effective over the remaining term of this Transaction.

(c)

Registration Statement

. Unless in connection with an Unwind Period, Counterparty elects Full Physical
Settlement pursuant to paragraph 6(a) ("Counterparty Unwind Period Settlement
Option"), Counterparty agrees to take all commercially reasonable actions within
its control, including, without limitation, the procedures set forth in Annex A
hereto, to make available to Citibank and its affiliates an effective
registration statement (the "Registration Statement") pursuant to Rule 415 under
the Securities Act and one or more prospectuses as necessary to allow Citibank
and its affiliates to comply with the applicable prospectus delivery
requirements (the "Prospectus ") for the resale by Citibank and its affiliates
of such number of shares of the Shares as Citibank shall reasonably specify (or,
if greater, the number of shares that Counterparty shall reasonably specify),
such Registration Statement to be effective and Prospectus to be current for
each day in the Unwind Period and for at least ten Trading Days after the Unwind
Period (excluding, for the avoidance of doubt, days on which the Unwind Period
has been suspended pursuant to paragraph 7(f) ("Suspension of Unwind Period")).
It is understood that the Registration Statement and Prospectus may cover a
number of shares of the Shares equal to all Common Shares acquired by Citibank
or its affiliates for hedging purposes plus all Common Shares delivered by
Counterparty pursuant to this Transaction. Citibank shall provide, by a
reasonable time in advance, such information regarding Citibank and its
affiliates as Counterparty, upon advice from counsel, reasonably determines is
required to be included in the Prospectus. Counterparty shall pay the applicable
registration fee and all costs in connection with the preparation of the
Registration Statement and the Prospectus (or any offering document for sales on
a private placement basis pursuant to paragraph 6(f) ("Registration Failure"))
including, without limitation, Citibank's legal expenses reasonably incurred in
connection with the preparation of the Registration Statement and the Prospectus
(or any such offering document) and the cost of printing the Prospectus (or any
such offering document); provided that the foregoing shall not include
underwriting discounts and commissions. Counterparty agrees to take all
commercially reasonable actions within its control set forth in Annex B hereto
and otherwise use commercially reasonable efforts to take such actions within
its control reasonably requested by Citibank to facilitate the disposition of
the Common Shares.

(d)

Representations

. Counterparty represents (A) on the Trade Date of this Transaction, (B) on each
day on which the Transaction amount is being increased, and (C) unless
Counterparty elects Full Physical Settlement pursuant to paragraph 6(a)
("Counterparty Unwind Period Settlement Option"), on each day described in
paragraph (c) above in connection with an Unwind Period, that (x) each of its
filings under the Securities Act, the Exchange Act or other applicable
securities laws that are required to be filed have been filed and that, as of
the respective dates thereof and as of the date of this representation, there is
no misstatement of material fact contained therein or omission of a material
fact required to be stated therein or necessary to make the statements therein
(in light of the circumstances under which they were made with respect to a
Prospectus) not misleading and (y) in the case of (B), if Counterparty were to
have purchased a number of shares of the Shares equal to the Tranche Amount for
the related Tranche Date divided by the related Tranche Price Per Share, whether
on the Principal Market or otherwise, such purchase would have been in
compliance with applicable law (assuming compliance with Rule 10b-18 and
Regulation M by any broker or dealer affecting such purchases for Counterparty)
and all contractual obligations of Counterparty and its affiliates.

(e)

Due Diligence

. Unless by the close of business on the twentieth Trading Day prior to the
commencement of the relevant Unwind Period Counterparty elects Full Physical
Settlement pursuant to paragraph 6(a) ("Counterparty Unwind Period Settlement
Option"), Counterparty agrees to provide to Citibank and its affiliates by the
Trading Day before the commencement of the relevant Unwind Period (or such
earlier date reasonably requested by Citibank) opinions of counsel, accountant's
comfort letters, officers' certificates and representations and such other
documents as may be reasonably requested by Citibank as are customary for
offerings of securities by issuers then similarly situated as Counterparty.
Counterparty also agrees that beginning (x) no later than such twentieth Trading
Day before the commencement of the relevant Unwind Period and (y) on the date of
occurrence of an event that obligates Counterparty to file a Registration
Statement pursuant to paragraph (b) above, Citibank and its affiliates shall be
entitled to perform such diligence review as Citibank may reasonably request and
the results thereof shall be reasonably satisfactory to Citibank. Counterparty
agrees to reimburse Citibank for all reasonable out-of-pocket expenses it incurs
in connection with such due diligence review. In addition, from time to time,
Citibank shall be entitled to attend, with notice, Counterparty's general
meetings with equity analysts and make reasonable inquiries of appropriate
officers of Counterparty.

(f)

Additional Event of Default

. Failure by Counterparty to comply with its obligations under paragraphs (b),
(c) and (e) above or under paragraph 6(f) ("Registration Failure"), if such
failure is not remedied on or before the third Business Day after notice of such
failure is given to Counterparty, shall constitute an Event of Default with
respect to Counterparty without regard to any otherwise applicable grace period.

11.

Indemnification and Contribution:

(a)

Indemnification by Counterparty

. Counterparty agrees to indemnify and hold harmless Citibank, its affiliates,
their respective directors, officers, employees, agents, advisors, brokers and
representatives and each person who controls Citibank or its affiliates within
the meaning of either the Securities Act or the Exchange Act against, and
Counterparty agrees that no indemnified party shall have any liability to
Counterparty or any of its affiliates, officers, directors, or employees for,
any liability (whether direct or indirect, in contract, tort or otherwise) for,
any losses, claims, damages, liabilities or expenses, joint or several, to which
they or any of them may become subject under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages, liabilities or expenses (or
actions, claims, investigations or proceedings in respect thereof, whether
commenced or threatened) (A) arise out of or relate to (x) actions or failures
to act by Counterparty (including any misstatement or alleged misstatement of a
material fact contained in the Registration Statement or the Prospectus (or in
any offering materials or supplemental information provided by or on behalf of
Counterparty in connection with any sales on a private placement basis pursuant
to paragraph 6(f) ("Registration Failure")), or in any amendment thereof or
supplement thereto, or omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not (in light of the circumstances under which they were made with respect to a
Prospectus) misleading) or (y) actions or failures to act by an indemnified
party with the consent of or in reliance on Counterparty or (B) otherwise arise
out of or relate to this Transaction or any related transactions, provided that
(i) the exculpation clause above with respect to indemnified parties, clause
(A)(y) with respect to actions taken by indemnified parties and clause (B) shall
not apply to the extent, but only to the extent, that any losses, claims,
damages, liabilities or expenses of an indemnified party have resulted primarily
from the gross negligence or willful misconduct of such indemnified party and
(ii) clause (A)(x) shall not apply to any untrue statement or omission of
material fact made in any preliminary prospectus, to the extent that any such
loss, claim, damage or liability of such an indemnified party occurs under the
circumstance where it shall have been determined by a court of competent
jurisdiction by final and nonappealable judgment that (i) the Counterparty had
previously furnished copies of the prospectus to Citibank, (x) delivery of the
prospectus was required by the Securities Act to be made to such person, (y) the
untrue statement or omission of a material fact contained in the preliminary
prospectus was corrected in the prospectus and (ii) there was not sent or given
to such person, at or prior to the written confirmation of the sale of such
securities to such person, a copy of the corrected prospectus. Counterparty
agrees, promptly on demand, to reimburse each such indemnified party for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, expense or
action. Notwithstanding anything to the contrary in the foregoing, Counterparty
will not be liable in any such case to the extent that any such loss, claim,
damage, liability or expense arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to
Counterparty by or on behalf of Citibank specifically for use in connection with
the preparation of the Prospectus or other offering material or any amendment or
supplement thereto. This indemnity agreement will be in addition to any
liability which Counterparty may otherwise have.

(b)

Indemnification by Citibank

. Citibank agrees to indemnify and hold harmless Counterparty, its affiliates,
their respective directors, officers, employees and agents, and each person who
controls Counterparty within the meaning of either the Securities Act or the
Exchange Act, to the same extent as the foregoing indemnity from Counterparty to
Citibank, but only with reference to written information furnished to
Counterparty by or on behalf of Citibank specifically for use in the preparation
of the Prospectus or other offering materials or any amendment or supplement
thereto. This indemnity agreement will be in addition to any liability which
Citibank may otherwise have.

(c)

Legal Proceedings

. Promptly after receipt by an indemnified party under paragraphs (a) or (b)
above of notice of the commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
paragraphs (a) or (b) above, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party will
not relieve the indemnifying party from any liability which it may have to any
indemnified party otherwise than under paragraphs (a) or (b) above or, in
respect of paragraphs (a) or (b) above, to the extent that the indemnifying
party was not materially prejudiced by such failure to notify. In case any such
action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein, and to the extent that it may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party to assume the defense thereof, with counsel
satisfactory to such indemnified party; provided that if the defendants in any
such action include both the indemnified party and the indemnifying party and
the indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, the indemnified
party or parties shall have the right to select separate counsel to represent
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under paragraphs (a) or (b) above
for any legal or other expenses subsequently incurred by such indemnified party
in connection with the defense thereof unless (A) the indemnified party shall
have employed separate counsel in accordance with the proviso to the next
preceding sentence (it being understood, however, that the indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel), representing the indemnified parties who are parties
to such action), (B) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action or (C) the
indemnifying party has authorized the employment of counsel for the indemnified
party at the expense of the indemnifying party; and except that, if clause (A)
or (C) is applicable, such liability shall be only in respect of the counsel
referred to in such clause (A) or (C). The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there shall be a final judgment
for the plaintiff, the indemnifying party agrees to indemnify the indemnified
party from and against any loss or liability by reason of such settlement or
judgment. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability arising from such proceeding.

(d)

Contribution

. If the indemnification provided for above is unavailable to or insufficient to
hold harmless an indemnified party for any reason in respect of any losses,
claims, damages, expenses or liabilities referred to herein, then each
applicable indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages, expenses or
liabilities, in such proportion as is appropriate to reflect not only the
relative fault of Counterparty on the one hand and of Citibank on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages, expenses or liabilities, but also any other relevant equitable
considerations. The relative fault of Counterparty on the one hand and Citibank
on the other shall be determined by reference to, among other things, whether
the misstatement or alleged misstatement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by
Counterparty or by Citibank and the parties' relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims, damages
and liabilities referred to above shall be deemed to include, subject to the
limitations set forth above, any legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any action
or claim. The parties agree that it would not be just and equitable if
contribution pursuant to this paragraph (d) were determined by method of
allocation which does not take account of the equitable considerations referred
to in this paragraph. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

12.

Representations:

(a)

Each party represents (which representations will be deemed to be repeated on
each Tranche Date) to the other party that:



(i)

It is acting as principal for its own account and not as agent when entering
into this Transaction;

(ii)

It has sufficient knowledge and expertise to enter into this Transaction and it
is entering into this Transaction in reliance upon such tax, accounting,
regulatory, legal, and financial advice as its deems necessary and not upon any
view expressed by the other. It has made its own independent decision to enter
into this Transaction, is acting at arm's length and is not relying on any
communication (written or oral) of the other party as a recommendation or
investment advice regarding this Transaction. It has the capability to evaluate
and understand (on its own behalf or through independent professional advice),
and does understand, the terms, conditions and risks of this Transaction and is
willing to accept those terms and conditions and to assume (financially and
otherwise) those risks. It acknowledges and agrees that the other party is not
acting as a fiduciary or advisor to it in connection with this Transaction. It
is entering into this Transaction for the purposes of hedging its underlying
assets or liabilities, in connection with a line of business or to lock in the
future cost of its share repurchase program, and not for purposes of
speculation; and

(iii)

It is an "accredited investor" as defined in Section 2(15)(ii) of the Securities
Act and an "eligible swap participant" as such term is defined in 17 C.F.R. §
35.1(b)(2).





(b)

Counterparty represents (which representations will be deemed to be repeated on
each Tranche Date) to Citibank that:



(i)

It understands no obligations of Citibank to it hereunder will be entitled to
the benefit of deposit insurance and that such obligations will not be
guaranteed by any affiliate of Citibank or any governmental agency;

(ii)

Its financial condition is such that it has no need for liquidity with respect
to its investment in the Transactions and no need to dispose of any portion
thereof to satisfy any existing or contemplated undertaking or indebtedness. Its
investments in and liabilities in respect of the Transactions, which it
understands is not readily marketable, is not disproportionate to its net worth,
and it is able to bear any loss in connection with the Transactions, including
the loss of its entire investment in the Transactions;

(iii)

It understands that this Transaction and, except as provided in paragraph 10
("Securities Laws and Registration"), the transactions contemplated herein will
not be registered under the Securities Act or any state securities law or other
applicable federal securities law;

(iv)

IT UNDERSTANDS THAT THIS TRANSACTION IS SUBJECT TO COMPLEX RISKS WHICH MAY ARISE
WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR QUICKLY
AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS; and



(c)

With respect to this Transaction, each representation under the Agreement made
or deemed made on each date on which a Transaction is entered into shall be
deemed made on each Tranche Date.

13.

Accounts for Payment:



To Citibank:

Citibank, N.A.



ABA# 021000089



For credit to Equity Derivatives



DDA# 00167679





To Counterparty:

To be advised.



14.

Delivery Instructions:

Unless otherwise directed in writing, any Common Shares to be delivered
hereunder shall be delivered as follows:



To Citibank:

DTC-908



Acct. # 846331





To Counterparty:

To be advised.



15.

Addresses for Notices:

For purposes of Section 12(a) of the Agreement, unless otherwise directed in
writing, all notices or communications to Counterparty or Citibank shall be
delivered to the following addresses:





To Citibank:

Citibank, N.A.



390 Greenwich Street, 3rd Floor



New York, NY 10013



Attention:    Equity Derivatives



Facsimile:    (212) 723-8750



Telephone:   (212) 723-7357





with a copy to:

Citibank, N.A.



250 West Street, 10th Floor



New York, NY 10013



Attention:    GRB Legal Group - Derivatives



Facsimile:    (212) 816-7772



Telephone:    (212) 816-2211





To Counterparty:

Bausch & Lomb Incorporated



1 Bausch & Lomb Place



Rochester, NY 14604



Attention:    Treasurer



Facsimile:    (716) 338-8736



Telephone:   (716) 338-6045

   

with a copy to:

Bausch & Lomb Incorporated

 

1 Bausch & Lomb Place

 

Rochester, NY 14604

 

Attention:    Senior Vice President and General Counsel

 

Facsimile:    (716) 338-8706

 

Telephone:   (716) 338-6409





Yours sincerely,

CITIBANK, N.A.

By:_____________________
Authorized Representative

Confirmed as of the date first above written:

BAUSCH & LOMB INCORPORATED

By:_____________________________
Name:
Title:

EXHIBIT A


FORM OF FORWARD
EQUITY ACQUISITION
TRANSACTION CONFIRMATION




CONFIRMATION

Date:                _________________

To:                  Bausch & Lomb Incorporated

Telefax No.:      [                ]

Attention:         [                 ]

From:              Citibank, N.A.

Telefax No.:      _________________

Transaction Reference Number:  ____________________

The purpose of this communication is to set forth the terms and conditions of
the above-referenced Transaction entered into on the Trade Date specified below
(the "Transaction") between you and us. This communication, together with the
Master Confirmation (as defined below), constitutes a "Confirmation" as referred
to in the Master Confirmation.

1.

The definitions and provisions contained in the Master Confirmation are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

2.

This Confirmation supplements, forms a part of, and is subject to the Master
Terms and Conditions for Forward Equity Acquisition Transactions dated as of
November 22, 2000 (the "Master Confirmation") between you and us. All provisions
contained in the Agreement (as defined in the Master Confirmation) shall govern
this Confirmation except as expressly modified below.

For the purposes of this Confirmation, "Citibank" means Citibank, N.A. and
"Counterparty" means Bausch & Lomb Incorporated.

3.

The particular Transaction to which this Confirmation relates is a forward
equity acquisition transaction, the terms of which are as follows:



Trade Date:

[ ].

Initial Reset Date:

[The Maturity Date ] (or, if such date is not a Trading Day, the next Trading
Day).

Notice Date:

[3 months before the Maturity Date] (or, if such date is not a Business Day, the
next Business Day).

Optional Unwind Date:

[1 year after the Trade Date ] (or, if such date is not a Trading Day, the next
Trading Day).

Maturity Date:

[2 years from the Trade Date ] (or, if such date is not a Trading Day, the next
Trading Day).

Carrying Spread:

[2.00] % per annum.

Initial Cap:

[ ] Common Shares ([10.0x] the Number of Common Shares)

Structuring Fee Amount:

[None]

Tranche Fee Rate:

[$0.05]



Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing correctly sets
forth the terms of the agreement between us with respect to the particular
Transaction to which this Confirmation relates by manually signing this
Confirmation and providing any other information requested herein or in the
Master Confirmation and immediately sending a facsimile transmission of an
executed copy to Confirmation Unit 212-615-8985, with an executed copy sent to
Citibank, N.A., 333 West 34th Street, 2nd Floor, New York, New York 10001,
Attention: Confirmation Unit.

Yours sincerely,

CITIBANK, N.A.

By:  ____________________
Authorized Representative

Confirmed as of the date first above written:

BAUSCH & LOMB INCORPORATED

By:  ___________________________
Name:
Title:

Schedule A

[Date]

Bausch & Lomb Incorporated
[                ]
[                ]
[                ]
Attention: [                ]
Facsimile: [                ]

Counterparty hereby agrees (a) to check this Schedule A carefully and
immediately upon receipt to confirm that pursuant to "Procedure for Updating
Schedule A" of the Master Confirmation dated as of November 22, 2000, as
supplemented by the Confirmation with a Trade Date of _______, _____, between
Citibank, N.A. and Bausch & Lomb Incorporated (together, the "Confirmation") the
Transaction amount has been increased as shown below and otherwise so that
errors or discrepancies can be promptly identified and rectified and (b) to
confirm that the following correctly sets forth the terms of the agreement
between us by manually signing this Schedule A and immediately sending a
facsimile transmission of an executed copy to Confirmation Unit 212-615-8985,
with an executed copy sent to Citibank, N.A., 333 West 34th Street, 2nd Floor,
New York, New York 10001, Attention: Confirmation Unit. Capitalized terms used
herein that are not otherwise defined shall be defined as provided in the
Confirmation.


Citibank Reference Number



Tranche Date


Number of
Common Shares


Tranche Price Per Share



Tranche Amount

Tranche Initial Funding Rate



Initial

Cap



Share Price Trigger



Registration Trigger

           

[ ] Shares

[$24 ]

1

[$27]

 

Yours sincerely,

CITIBANK, N.A.

By:  _____________________
Authorized Representative

Confirmed as of the date first above written:

BAUSCH & LOMB INCORPORATED

By:  ____________________________
Name:
Title:

1

     Include if desire to modify the Master Confirmation.



Annex A

(a)

Counterparty shall file with the SEC the Registration Statement and thereafter
use all reasonable commercial efforts to within its control cause the
Registration Statement to be declared and remain effective for the period set
forth in Paragraph 10(c) of the Master Confirmation. Counterparty shall furnish
to Citibank a copy of the Registration Statement and each amendment or
supplement thereto prior to their filing with the SEC, shall provide Citibank
and its Affiliates the opportunity to participate in the preparation thereof and
shall use its best efforts to reflect in each such document such comments as
Citibank and its Affiliates may propose.

(b)

Counterparty will immediately notify Citibank:



(i)

when the Registration Statement or any amendment or post-effective amendment
thereto shall have become effective, or any supplement to the Prospectus or any
amended Prospectus shall have been filed;

(ii)

of any request by the SEC (or any other federal or state governmental authority)
to amend the Registration Statement or amend or supplement the Prospectus or for
additional information after the Registration Statement shall have become
effective;

(iii)

of the issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement, or of any order preventing or suspending the use of any
preliminary or final Prospectus, or the institution or threat of any proceedings
for any such purposes; and

(iv)

of the existence of any fact or circumstance that results in the Registration
Statement, the Prospectus or any document incorporated therein by reference
containing a misstatement of material fact or omitting to state a material fact
necessary to make any statement therein (in light of the circumstances in which
they were made with respect to a prospectus) not misleading.



(c)

Counterparty will use all reasonable commercial efforts within its control to
contest the issuance of any stop order suspending the effectiveness of the
Registration Statement or of any order preventing or suspending the use of any
Prospectus and, if any such order is issued, to obtain the lifting thereof as
soon thereafter as is possible. If the Registration Statement, the Prospectus or
any document incorporated therein by reference contains a misstatement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make any statement therein (in light of the circumstances in which
they were made with respect to a prospectus) not misleading, Counterparty will
use all reasonable commercial efforts within it control to as promptly as
practicable file any required document and prepare and furnish to Citibank a
reasonable number of copies of such supplement or amendment thereto as may be
necessary so that the Prospectus, as thereafter delivered to the purchasers in
connection with resales of Common Shares under the Master Confirmation, will not
contain any misstatement of a material fact or omit to state a material fact
required to be stated therein or necessary to make any statement therein (in
light of the circumstances in which they were made with respect to a prospectus)
not misleading.

(d)

Counterparty will furnish to Citibank and its Affiliates, without charge, as
many signed copies of the Registration Statement (as originally filed) and of
all amendments thereto, whether filed before or after the Registration Statement
becomes effective, copies of all exhibits and documents filed therewith,
including documents incorporated by reference into the Prospectus, prospectus
supplements, and signed copies of all consents and certificates of experts, as
Citibank may reasonably request. Counterparty will deliver to Citibank and its
Affiliates, without charge, as many copies of each preliminary prospectus as
Citibank may reasonably request, and Counterparty hereby consents to the use of
such copies for purposes permitted by the Securities Act. Counterparty will
deliver to Citibank and its Affiliates, without charge, from time to time during
the period during which the Prospectus is required to be delivered under the
Securities Act in connection with resales of Common Shares hereunder, such
number of copies of the Prospectus (as supplemented or amended) as Citibank may
reasonably request.



 

Annex B

(a)

Counterparty will use all reasonable commercial efforts to take all actions
within its control so that all Common Shares covered by the Registration
Statement are eligible for sale on the Principal Market.

(b)

Counterparty will use all reasonable commercial efforts within its control to
qualify the Common Shares for offering and sale under the applicable securities
laws of such states and other jurisdictions as Citibank may designate; provided
, however, that Counterparty shall not be obligated under this provision to
qualify the Common Shares for offering and sale under the applicable securities
laws of such states and other jurisdictions where Counterparty would be required
to file any general consent to service of process or to qualify as a foreign
corporation or as a broker or dealer in securities in any jurisdiction where
Counterparty is not so qualified or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject.
Counterparty will use all reasonable commercial efforts within its control to
file such statements and reports as may be required by the laws of each
jurisdiction in which the Common Shares have been qualified as above provided.
Counterparty will immediately notify Citibank of the suspension of the
qualification of the Common Shares for offering or sale in any jurisdiction, or
of the institution or threat of any proceedings for such purpose.

(c)

Counterparty will enter into such customary agreements, including a customary
underwriting or agency agreement with Citibank, its Affiliates and other
underwriters or agents, if any, selected by Citibank, as requested by Citibank
in order to expedite or facilitate the disposition of the Common Shares and will
use all commercially reasonable efforts within its control to comply with such
agreements.

(d)

Counterparty will cooperate with Citibank, its Affiliates and each such
underwriter or agent participating in the disposition of such Common Shares and
their respective counsel in connection with any filings required to be made with
the National Association of Securities Dealers, Inc.

(e)

Counterparty will use all reasonable commercial efforts to the extent within its
control to comply with the Securities Act and the Exchange Act to the extent
applicable to Counterparty so as to permit the completion of the distribution of
the Common Shares in accordance with the intended method or methods of
distribution contemplated in the Prospectus, as indicated by Citibank.
Counterparty will use its best efforts to make generally available to its
security holders, as soon as reasonably practicable (but not more than fifteen
months) after the effective date of the Registration Statement, an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act and
the rules and regulations promulgated thereunder.